 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Hemayeth Karim,                                   No. CV-18-03185-PHX-JGZ (EJM)
10                 Plaintiff,                          ORDER
11   v.
12   American Airlines Incorporated, et al.,
13                 Defendants.
14
15          Before the Court is Magistrate Judge Markovich’s Report and Recommendation
16   (R&R) recommending that the District Court grant Defendants’ Motion for Summary

17   Judgment. Plaintiff has not filed an objection.
18          When reviewing a Magistrate Judge's Report and Recommendation, this Court

19   “shall make a de novo determination of those portions of the report . . . to which

20   objection is made,” and “may accept, reject, or modify, in whole or in part, the findings
21   or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C); see also
22   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991) (citing Britt v. Simi Valley

23   Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983)). Failure to object to a Magistrate

24   Judge's recommendation relieves the Court of conducting de novo review of the

25   Magistrate Judge's factual findings; the Court then may decide the dispositive motion on

26   the applicable law. Orand v. United States, 602 F.2d 207, 208 (9th Cir. 1979) (citing
27   Campbell v. United States Dist. Ct., 501 F.2d 196 (9th Cir. 1974)). Having reviewed the
28   record in this case, the Court will adopt Magistrate Judge Markovich’s recommendation.
 1   See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72; Thomas v. Arn, 474 U.S. 140, 149–54
 2   (1985). Accordingly,
 3          IT IS ORDERED that Judge Markovich’s R&R (Doc. 35) is ADOPTED.
 4          IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment
 5   (Doc. 21) is GRANTED. The Clerk of the Court is directed to enter judgment and close
 6   the file in this action.
 7          Dated this 26th day of September, 2019.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
